Citation Nr: 9923114	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a bilateral flatfoot 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the RO which denied the benefit sought.  


FINDING OF FACT

The veteran's flat feet with depressed metatarsal heads and 
calluses are manifested by subjective complaints of pain and 
chronic callosities requiring regular debridement; disability 
consistent with pronounced flatfoot is not shown.  


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's service 
connected bilateral flatfoot disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5276, 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1943 to February 
1946.  A review of his service medical records reveals that 
he was treated on several occasions for removal of foot 
calluses.  

In a November 1951 decision, the RO granted service 
connection for flat feet, with a noncompensable evaluation.  

In a March 1988 decision, the RO noted that the veteran wore 
arch supports, without which he had intolerable pain on 
walking, and increased the evaluation for the veteran's 
bilateral foot condition (flat feet with depressed 
metatarsals and calluses) to 10 percent.  

In a December 1990 Board decision, an increased rating of 20 
percent was granted for the veteran's bilateral flat foot 
condition with depressed metatarsal heads and calluses.  

On VA foot examination in August 1992, the veteran reported 
foot pain for many years.  He indicated that the pain 
increased in both metatarsal arch areas as the years 
progressed.  He had calluses on the balls of both feet and 
saw a podiatrist every 3-4 weeks for trimming.  He reported 
that he wore leather inserts in both shoes and took Tylenol 
for pain which provided partial relief.  The examiner noted 
that the veteran walked functionally but had a mildly 
antalgic gait with a limp, tending to walk on the heels 
rather than on the balls of either foot.  On examination of 
the feet, there were bilateral depressed metatarsal heads 
with well-trimmed, tender calluses under the 1st and 5th 
metatarsal heads of either foot.  The metatarsal arches were 
noted to be convex rather than concave and on manipulation 
there was rather marked metatarsal pain.  No inflammatory 
reaction was noted.  The diagnosis was bilateral depressed 
metatarsal heads with painful feet due to bilateral 
metatarsalgia, with calluses under the right and left 1st and 
5th metatarsal heads, requiring regular trimming, 
symptomatic, and unchanged.  

VA outpatient treatment records from November 1994 through 
August 1997 show that the veteran underwent debridement of 
calluses and reduction of intractable plantar keratosis of 
both feet on a regular basis.  Several records reflect that 
the veteran demonstrated claudication with chronic 
callosities at multiple sites.  It was noted that he received 
"good relief" following debridement of the calluses.  

In September 1997, the veteran filed his current claim for an 
increased rating for his bilateral foot condition.  He 
indicated that his foot condition had worsened such that his 
feet and calves hurt making it difficult for him to walk more 
than one city block.  He experienced foot pain and burning as 
well as pain and tightening of the calves.  The foot 
condition required treatment every 3-4 weeks to relieve the 
pressure.  

On VA examination in January 1998, the veteran presented with 
a long-standing history of bilateral foot pain.  The veteran 
reported that his symptoms began during service when he was 
issued poor fitting shoes.  He stated that his symptoms 
worsened, as he had to perform daily routine activities such 
as standing and marching on rough terrain.  He denied motor 
weakness, numbness or tingling of the feet and ankles.  He 
related that custom molded orthotic shoes were prescribed and 
alleviated his symptoms.  Examination of both feet revealed 
hallux valgus and hammer toes with dorsally subluxated 
metatarsal phalangeal joints.  Plantar keratosis was also 
noted on the prominent metatarsal heads at the 1st and 5th 
digits of both feet.  Palpation of the posterior heel did not 
elicit pain or tenderness.  Anterior and posterior drawer 
test as well as varus stress test were unremarkable for ankle 
instability.  Sensation and proprioception were intact.  
Motor strength of both lower extremities was grossly 4+/5.  
Full range of motion was noted for both feet.  The diagnostic 
impression was metatarsalgia of both feet with plantar 
keratosis.  The examiner noted that the veteran's foot pain 
was at least as likely as not related to his foot condition 
since custom molded orthotic shoes alleviated his symptoms.  

In support of his claim, the veteran submitted a June 1998 
letter from Peter Calabrese, D.P.M.  Dr. Calabrese stated 
that the veteran' diagnosis was deformed, plantar-flexed 1st 
metatarsal bones of both feet and 5th metatarsal bone, left 
foot with associated intractable plantar keratosis; 
intractable plantar keratosis of the left great toe; and a 
history of diabetes with peripheral vascular disease.  

In his July 1998 substantive appeal, the veteran stated that 
he had continued pain, discomfort and swelling in both feet 
which required orthotic foot support and diuretics.  He 
indicated that he had deformities of both feet and large 
callous formation.  He noted that he had a burning pain in 
his feet which was exacerbated by walking.  


II.  Analysis

The veteran's claim for an increased rating for a bilateral 
foot condition is well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board also finds that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

The veteran's flat feet with depressed metatarsal heads and 
calluses are currently rated as 20 percent disabling under 
Code 5284.  This code provides that residuals of a foot 
injury are rated 20 percent disabling when moderately severe, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Code 5284.  

Since the service connected entity is bilateral flatfoot, the 
Board finds that the disorder is more appropriately rated 
under Code 5276 for acquired bilateral flatfoot.  A 30 
percent rating is assigned for bilateral flat foot which is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  The next higher, 50 percent, 
rating for bilateral flatfoot is warranted when the disorder 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

VA outpatient treatment records show that the veteran 
receives regular debridement for chronic callosities on both 
feet.  A private doctor's statement reveals deformed plantar-
flexed metatarsal bones and intractable plantar keratosis on 
both feet.  On VA examination in 1998, it was noted that 
custom molded orthotic shoes alleviated the veteran's 
symptoms.  The diagnosis was metatarsalgia (metatarsal pain) 
with plantar keratosis.  The veteran has also complained of 
increasing bilateral foot pain, burning and discomfort.  In 
light of the objective manifestations and the veteran's 
subjective complaints of pain the Board finds that his 
disability picture more nearly appropriates the criteria for 
a 30 percent rating under code 5276, warranting such rating.  
38 C.F.R. § 4.7.  There is no objective evidence of marked 
pronation, extreme tenderness, or any of the other 
characteristics of pronounced flatfoot.  Accordingly, a 
rating in excess of 30 percent is not warranted. 


ORDER

A 30 percent rating for bilateral flatfoot is granted, 
subject to the regulations governing awards of monetary 
benefits.  



		
	GEORGE SENYK
	Member, Board of Veterans' Appeals

 

